Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00195-CR

                                         IN RE Douglas R. LYON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 15, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On April 1, 2015, relator Douglas R. Lyon filed a pro se petition for writ of mandamus

seeking an order from this court directing the Chief Medical Examiner at the Bexar County

Medical Examiner’s Office to respond to relator’s requests for records. However, this court does

not have jurisdiction to grant the requested relief. By statute, this court has the authority to issue a

writ of mandamus against “a judge of a district or county court in the court of appeals district” and

other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN.

§ 22.221(a)-(b) (West 2004). We conclude the writ is not necessary to enforce our jurisdiction.

Accordingly, relator’s petition for writ of mandamus is dismissed for lack of jurisdiction.

                                                        PER CURIAM

DO NOT PUBLISH
1
 This proceeding arises out of Cause No. 1993CR5434, styled The State of Texas v. Douglas R. Lyon, pending in the
226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.